DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 01/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8851354 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-31 and 37-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heinrich et al. (US 20050131390 A1).
Regarding claims 21-31and 37-40, Heinrich et al. discloses a surgical instrument (300 [0092], fig. 3), comprising: a handle; an electric motor positioned within the handle [0071]; an insertable pack removably 
a controller (562) electrically couplable to the electric motor; a shaft assembly coupled to the handle (figs. 1-12); an end effector coupled to the shaft assembly, wherein the end effector comprises: first and second jaws (318/320, [0092], fig. 3); a staple cartridge (316) removably positioned within one of the first and second jaws, 
wherein the staple cartridge comprises a tissue thickness sensing module (M) configured to: detect a thickness of tissue clamped between the first and second jaws ([0072-0077], [0085,0094-0098, 0112], claims 8, 22, figs. 1-12); and generate a signal indicative of the detected thickness ([0086, 0127]); and a motor control circuit in communication with the staple cartridge, wherein the motor control circuit comprises the controller and is configured to lockout power to the electric motor based on the signal ([0071-0078, 0105, 0137-0138], figs. 3-8);
wherein the replaceable staple cartridge has a specified tissue thickness range associated therewith; and a tissue thickness sensing module configured to detect a thickness of tissue clamped between the first 
Heinrich states:  “The MEMS devices and/or systems can also provide feedback for automatic (remote or manual) control of the operation of the surgical instrument” [0069]… tissue thickness is a predetermined tissue thickness. The predetermined distance and tissue thickness can be determined by a processor accessing one or more look-up tables or other data structures and correlating the measured time to distance and, then correlating the distance to tissue thickness [0098]…tracking each reported feedback parameter relative to predefined criteria for the automatic adjustment and control of the energy delivered by the instrument in order to, e.g., measure, determine, verify and/or control the effectiveness of the treatment and proper performance of the surgical instrument” [0128]

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structural coupling members/features of the controller electrically couplable to the electric motor, structurally how the insertable pack is “removably positioned within the handle”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The phrase “removably positioned within the handle” is not limited to any particular structural mechanism/members and the phrase "electrically couplable" is also not limited to any particular structural connection.  Structurally how is the insertable pack “removably positioned within the handle”?  The terms “removably”, “within”, “couplabel” are functional terms with no structural limitation.  Since Heinrich et al. controller/CPU (562) electrically couplable to the electric motor with atleast portions going through/within the handle, then the claimed limitation “removably positioned within the handle” is met absent any futher structural limitation/requirement.  Moreover, the term “removably” does not have structural or functional weight absent any particular structure since a member/part can be removed even if by disassembly, force/breaking if desired and etc.  Examiner suggest providing the structure that performs the “couplable” connection and “within” action (i.e. aperture/slot/channel for the pack and/or structural connection members for the controller and etc.).  

Allowable Subject Matter
Claims 32-36 are allowed.

Reasons for Allowable Subject Matter
The prior art of record fails to teach or render obvious an surgical fastener apparatus comprising all the structural and functional limitations 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731